DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorek (US 2019/0059202).
As to claim 1, Lorek discloses (fig. 13. ) an apparatus (apparatus) for remote detection of plant growth dynamics, the apparatus (apparatus), (paragraph [0002]) comprising: an excitation LED (light emitting diode) module (LED emitters) comprising at least one LED (LED1, LEDn), each LED (LED1, LEDn) configured to emit an excitation light (X1, Xn, photons) in response to an excitation control signal (i1(t), in(t), AC signal), the excitation light (X1, Xn, photons) having an emitted light spectrum (stimulation wavelengths), (paragraphs [0039], [0043], [0055]); a detection module (photosensors) comprising a photodetector (SPD1, SPDn) configured to detect an initial chlorophyll a fluorescence (ChlF”) light (ChFl stimulus light) and an excited ChlF light (ChlF stimulus light) from a plant species (plant genotypes, phenotypes), the photodetector (SPD1, SPDn) further configured to convert the detected initial ChlF light (ChFl stimulus light) into an initial detection electrical signal (ChFl signal) and the detected excited ChlF light (ChFl stimulus light) into an excited detection electrical signal (ChFl signal), the excited ChlP light (ChFl 1(t), in(t), AC signal) to the excitation module (LED emitters), to capture the initial and excited detection electrical signals (ChFl signal) from the detection module (photosensors) and to determine chlorophyll fluorescence data based (ChFl measurement data), at least in part, on the initial and excited detection electrical signals (ChFl signal), (paragraphs [0042], [0053]); wherein the excitation LED module (emitters) and the detection module (photosensors) are configured to be positioned remotely from the plant species (plant, flower/fruit specific), and wherein the chlorophyll fluorescence data (ChFl measurement data) represents a growth characteristic of the plant species (plant, flower/fruit specific, genotypes, phenotypes), (paragraphs [0003], [0039], [0041]-[0045], [0055]).
As to claim 2, Lorek discloses (fig. 13) the apparatus (apparatus) wherein the controller module (microcontroller) is further configured to transmit the chlorophyll fluorescence data (ChFl measurement data) to (fig. 22) a cloud service (Cloud Server, cloud AI backend), (paragraphs [0039]-[0041], [0049]-[0050], [0053], [0058]).
As to claim 3, Lorek discloses (fig. 13) the apparatus (apparatus), (paragraph [0002]) wherein the excitation light (stimulation wavelengths) has a wavelength of about 447 nanometers (400-475 nm) and each ChFl light (ChFl stimulus light) has a wavelength (wavelength) selected from the group comprising about 680 nm and about 740 nm (700 nm), (paragraphs [0039], [0044]). 
As to claim 4, Lorek discloses (fig. 13) the apparatus (apparatus), (paragraph [0002]) wherein the growth characteristic (plant, flower/fruit specific, genotypes, phenotypes) is selected from the group comprising relative growth rates (RGR) (fast change in stimulus signal), (paragraph [0040]). 
As to claim 5, Lorek discloses (fig. 13) the apparatus wherein a relationship between a selected growth characteristic (plant, flower/fruit specific, genotypes, phenotypes) and the chlorophyll fluorescence data (ChFl measurement data) corresponds to a polynomial regression (nutrient imbalance), (paragraph [0048]).
As to claim 6, Lorek discloses (fig. 13) the apparatus (apparatus), (paragraph [0002]) wherein the photodetector (SPD1, SPDn) is selected from the group comprising a photodiode (SPD1, SPDn), the detection module (photodetector) further comprises a collimator coupled to the photodetector (SPD1, SPDn), and (fig. 16) the controller module (computer) comprises a processing unit (microcontroller), a preprocessing amplifier (amplifier), a lock in amplifier (amplifier) and a gain and filter stage, the processing unit (microcontroller) selected from the group comprising a   microcontroller (microcontroller), the lock in amplifier (amplifier) configured to pass a portion of each of the detection electrical signals (ChFl signals), the portion having a fundamental frequency corresponding to a fundamental frequency of the excitation control signal (A/C signal), (paragraphs [0040], [0042], [0049], [0053]).
As to claim 9, Lorek discloses (fig. 13) a method for remote detection of plant growth dynamics (plant genotypes, phenotypes), the method comprising: providing, by a controller module (microcontroller), an excitation control signal (AC signal, (i1(t), in(t)) to an excitation LED Light emitting diode module (LED emitters); emitting, by at least one LED (LED1, LEDn) included in the excitation LED module (LED emitters), an excitation light (light) in response to 1(t), in(t))), the excitation light (stimulus light) having an emitted light spectrum (wavelength); detecting, by a photodetector (SPD1, SPDn) included in a detection module (photosensors), an initial chlorophyil a fluorescence (ChlF”) light (stimulation wavelength) and an excited ChlF light (ChFl fluorescence) from a plant species (plant genotype, phenotypes); converting, by the photodetector (SPD1, SPDn), the detected initial ChlF light (ChFl fluorescence) into an initial detection electrical signal (ChlF signal) and the detected excited ChlF light (ChFl fluorescence) into an excited detection electrical signal (ChlF signal), the excited ChlF light (ChFl fluorescence) emitted from the plant species (plant genotypes, phenotyps) in response to receiving the excitation light (stimulus light), (paragraphs [0039]-[0040]); capturing, by (fig. 16) the controller module (microcontroller), the initial and excited detection electrical signals (ChFl signal) from the detection module (photodetector); and determining, by the controller module (controller), chlorophyll fluorescence data (ChFl measurement data) based, at least in part, on the initial and excited detection electrical signals (ChFL signals); wherein the excitation LED module (LED emitters) and the detection module (photosensors) are configured to be positioned remotely from the plant species (plant genotypes, phenotypes), and wherein the chlorophyll fluorescence data (ChFl measurement data) represents a growth characteristic of the plant species (plant phentotypes, genotypes), (paragraphs [0041]-[0045], [0049], [0053], [0055]).
As to claim 10, Lorek discloses (fig. 13) the method further comprising transmitting, by the controller module (microcontroller) the chlorophyll fluorescence data (ChFl measurement data) to (fig. 22) a cloud service (Cloud Server, cloud AI backend), (paragraphs [0039]-[0041], [0049]-[0050], [0053], [0058]).
As to claim 11, Lorek discloses (fig. 13) the method wherein the excitation light (stimulation wavelengths) has a wavelength of about 447 nanometers (400-475 nm) and each ChFl light (ChFl stimulus light) has a wavelength (wavelength) selected from the group comprising about 680 nm and about 740 nm (700 nm), (paragraphs [0039], [0044]). 
As to claim 12, Lorek discloses (fig. 13) the method (fig. 13) wherein the growth characteristic (plant, flower/fruit specific, genotypes, phenotypes) is selected from the group comprising relative growth rates (RGR) (fast change in stimulus signal), (paragraph [0040]). 
As to claim 13, Lorek discloses (fig. 13) the method wherein a relationship between a selected growth characteristic (plant, flower/fruit specific, genotypes, phenotypes) and the chlorophyll fluorescence data (ChFl measurement data) corresponds to a polynomial regression (nutrient imbalance), (paragraph [0048]).
As to claim 14, Lorek discloses (fig. 13) the method wherein the photodetector (SPD1, SPDn) is selected from the group comprising a photodiode (SPD1, SPDn), the detection module (photodetector) further comprises a collimator coupled to the photodetector (SPD1, SPDn), and (fig. 16) the controller module (computer) comprises a processing unit (microcontroller), a preprocessing amplifier (amplifier), a lock in amplifier (amplifier) and a gain and filter stage, the processing unit (microcontroller) selected from the group comprising a   microcontroller (microcontroller), the lock in amplifier (amplifier) configured to pass a portion of each of the detection electrical signals (ChFl signals), the portion having a fundamental frequency corresponding to a fundamental frequency of the excitation control signal (A/C signal), (paragraphs [0040], [0042], [0049], [0053]).
As to claim 17, Lorek discloses (fig. 13. ) an apparatus (apparatus) for remote detection of plant growth dynamics, the apparatus (apparatus), (paragraph [0002]) comprising: an 1, Xn, photons) in response to an excitation control signal (i1(t), in(t), AC signal), the excitation light (X1, Xn, photons) having an emitted light spectrum (stimulation wavelengths), (paragraphs [0039], [0043], [0055]); a detection module (photosensors) comprising a photodetector (SPD1, SPDn) configured to detect an initial chlorophyll a fluorescence (ChlF”) light (ChFl stimulus light) and an excited ChlF light (ChlF stimulus light) from a plant species (plant), the photodetector (SPD1, SPDn) further configured to convert the detected initial ChlF light (ChFl stimulus light) into an initial detection electrical signal (ChFl signal) and the detected excited ChlF light (ChFl stimulus light) into an excited detection electrical signal (ChFl signal), the excited ChlP light (ChFl stimulus light) emitted from the plant species (plant genotypes or phenotyes), (paragraph [0003]) in response to receiving the excitation light (stimulus light), (paragraphs [0040]-[0045]); and (fig. 14) a controller module (microcontroller) coupled to the excitation LED module (emitters) and the detection module (photosensors), the controller module (microcontroller) configured to provide the excitation control signal ((i1(t), in(t), AC signal) to the excitation module (LED emitters), to capture the initial and excited detection electrical signals (ChFl signal) from the detection module (photosensors) and to determine chlorophyll fluorescence data based (ChFl measurement data), at least in part, on the initial and excited detection electrical signals (ChFl signal), (paragraphs [0042], [0053]); wherein the excitation LED module (emitters) and the detection module (photosensors) are configured to be positioned remotely from the plant species (plant, flower/fruit specific), and wherein the chlorophyll fluorescence data (ChFl measurement data) represents a growth characteristic of the plant species (plant, flower/fruit specific, genotypes, phenotypes), (paragraphs [0003], [0039], 
As to claim 18, Lorek discloses (fig. 13) the system wherein the growth characteristic (plant, flower/fruit specific, genotypes, phenotypes) is selected from the group comprising relative growth rates (RGR) (fast change in stimulus signal), (paragraph [0040]). 
As to claim 19, Lorek discloses (fig. 22) the system wherein the cloud service (Cloud Server) further comprises a cloud analysis application (Cloud RDS, cloud database) configured to determine a relationship between a selected growth characteristic (plant genotypes, phenotypes) and the chlorophyll fluorescence data (ChFl measurement data), (paragraphs [0003], [0041]).
As to claim 20, Lorek discloses (fig. 16) the system wherein the relationship between the selected growth characteristic (plant genotypes, phenotypes) and the chlorophyll fluorescence data (ChFl measurement data) corresponds to a polynomial regression (nutritient imbalance), (paragraphs [0041], [0048]).
Allowable Subject Matter
Claims 7-8, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach a maximum current amplitude, a duty cycle, an excitation pulse period (Tg), a pulse train pulse period (Tp) and an excitation pulse fundamental frequency, a respective value of each of the plurality of the excitation pulse parameters related to a growth dynamic of the plant species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878